El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
La actividad social y comercial precisa de normas de dere-cho claras y estables que sirvan de guía a las actuaciones de la ciudadanía. Pero esa estabilidad es sólo la base de la obtención de la justicia —necesaria para la felicidad— que es el último objetivo del Estado.

“La seguridad jurídica exige que no sean demasiado fre-cuentes los cambios en la doctrina jurisprudencial. Para cerrar el paso a interminables disputas y por la fuerza del precedente, las sentencias judiciales sirven de norma para la decisión de litigios posteriores. Pero el deber de emitir fallos justos, válidos y objetivos nos impide alcanzar una estabilidad absoluta”.

Así se expresó el Tribunal Supremo de Puerto Rico en Pueblo v. Torres, 80 D[.]P[.]R[.] 245, 246 (1958) (Saldaña), recono-ciendo la deseabilidad de una interpretación uniforme que cree certidumbre y disipe dudas. Por eso ha dicho también que “. . . la cirugía judicial para extirpar precedentes erró-neos debe practicarse con cautela...”. Hull Dobbs Co. v. Tribunal Superior, 81 D[.]P[.]R[.] 221, 235 (1959) (Hernández Matos). Sin embargo, como el propósito de la actuación judicial es justicia, ha dicho también que “es eminentemente deseable la estabilidad del derecho”, pero que “cuando este Tribunal decide que debe revocar un caso anterior, debe revo-carlo solamente con carácter prospectivo si están envueltos en él derechos contractuales o de propiedad”. Agosto v. Javierre, 77 D[.]P[.]R[.] 471, 472-473 (1954) (Opinión del Juez Snyder). Esto es así, porque según se dijo en Mayagüez Lt. & P.I. Co. v. Tribunal de Contribuciones, 65 D[.]P[.]R[.] 30, 35 (1945) (Snyder) “. . . aquellos que han obtenido derechos de propiedad o de contratos, descansando en una decisión de una corte de última instancia pueden bajo ciertas circunstancias ser protegidos en sus derechos, no obstante la revocación posterior de la decisión en cuestión”.
Algunas reglas jurisprudenciales son creadas por conside-raciones de política pública. Pero si las circunstancias que *366produjeron su adopción varían, los tribunales deben formular las nuevas reglas que sean necesarias para que el derecho adelante al mismo ritmo que el cambio que experimenta la comunidad. Es decir, que las condiciones cambiantes de nues-tra época, que es caracterizada por su gran dinamismo, re-quieren la actitud alerta de los tribunales para mantener el mismo paso con el resto de los organismos y funcionarios gu-bernamentales y los sectores activos de la sociedad. Véase Texaco Inc. v. Srio. de Obras Públicas, 85 D[.]P[.]R[.] 712, 729 (1962) (Rigau).
El Juez Rigau explica magistralmente el problema que plantea la necesidad que el derecho ofrezca seguridad y cer-teza y a la vez conserve la capacidad de evolucionar con los tiempos y de adaptarse a las nuevas realidades humanas. A esos efectos dijo en Vda. de Fornaris v. Amer. Surety Co. of N.Y., 93 D[.]P[.]R[.] 29, 49-51 (1966):

“Esta evolución es necesaria para que el derecho, en cada época y lugar, sea justo. Es el derecho arte y ciencia para servir al hombre y no trampa para inmovilizarlo.


“Este problema creado por la necesidad de que haya se-guridad en la ley, de un lado, y de su desarrollo constante en busca de la justicia, del otro, es uno que ha ocupado a los filósofos y a los juristas desde la antigüedad pre-cristiana. Entre los modernos, es ya clásica la afirmación de Pound: ‘El Derecho debe tener estabilidad y, sin embargo, no puede permanecer inalterable. Por ello, toda meditación en torno al Derecho ha tratado de reconciliar las necesidades con-tradictorias de estabilidad y transformación’. Castán lo ha expresado así: ‘... de un lado, requiere seguridad y certeza, y de otro, movilidad y posibilidades de adaptación a la rea-lidad cambiante . . .’.

“Naturalmente, el conflicto perenne que plantea la nece-sidad de estabilidad y cambio en el derecho no ha de ser resuelto permanentemente en nuestros días. El derecho, como ciencia social viva, comprende dentro de sí la ante-riormente mencionada antítesis. Corresponde a cada gene-ración lograr y mantener el balance necesario entre esas dos fuerzas para que el derecho opere con razonable efica-*367cid. R.E. Bernier y J.A. Cuevas Segarra,(1) Aprobación e Interpretación de las Leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. I, Cap. 22, págs. 189-190.
Por entender que la continua vigencia de la norma sen-tada en Torres Pérez v. Medina Torres, 113 D.P.R. 72 (1982), afirma la estabilidad del derecho y a su vez representa una solución justa y correcta en derecho, dejamos en vigor la compensación concedida a la madre de la demandante Elizabeth Molina Caro. Esta y otras importantes cuestiones de derecho presentes en este recurso justifican la presente opi-nión.
I
La parte demandante y recurrida presentó demanda de daños y perjuicios contra los demandados y recurrentes en la que se alegaba, en síntesis, que el 7 de enero de 1986, mien-tras la menor Elizabeth Molina Caro, de 17 años de edad, intentaba cruzar la Calle Núm. 10 de la Urb. Villa Nevárez, en las inmediaciones de un parque de softball, fue impactada por un automóvil marca Volkswagen, modelo de 1969, condu-cido por el Sr. Manuel Dávila Parrilla. Además, se alegó que como consecuencia del impacto la menor sufrió fracturas múltiples en la pierna izquierda, fractura en la mandíbula superior, pérdida de varios dientes y hematomas en todo el cuerpo, por lo que tuvo que ser hospitalizada por once (11) días.
Luego de los trámites procesales correspondientes, in-cluso en la vista en su fondo y el examen de memorandos argumentativos, el tribunal de instancia llegó, entre otras, a las determinaciones siguientes:
*368II. DETERMINACIONES DE HECHOS:
8. Del testimonio prestado por la co-demandante Elizabeth Molina Caro se desprende que esa noche del accidente había salido de casa de una amiga llamada Debbie y tomó la Calle # 10 cerca del parque para regresar a su casa pues admitió que aunque era la ruta más larga era también la más ilumi-nada por las luces del parque de “softball” y había siempre gente en las cercanías. Declaró que fue a cruzar de izquierda a derecha en la Calle # 10 y que pudo observar que de frente venía un carro porque tenía las luces encendidas. Aun as[í] siguió cruzando pues según su apreciación, el carro venía a una distancia prudente. Admitió que pudo haberse detenido en la otra mitad de la calle, pero que no lo hizo porque el carro no venía cerca.
11. Según el co-demandado Sr. Manuel Dávila Parrilla, la perjudicada se tiró a cruzar la calle en el [ájrea de arbolitos que bordean el parque de “softball”. Aseguró y repitió que lo que vió fue “un bulto” saliendo de entre los arbolitos y que se le tiró al frente por el lado derecho de su autom[ó]vil. Aseguró también que no venía a exceso de velocidad y que su carro había hecho una marca de frenazo de no m[á]s de diez pul-gadas. Informó que le había señalado la marca al Policía inves-tigador. Describió también c[ó]mo había reducido la velocidad casi a cero al pasar la alcantarilla y luego a una distancia de como 60 ó 70 pies, se le apareció “el celaje”, frenó y sintió instantáneamente el impacto. El cuerpo de la niña quedó re-costado sobre el bonete de su “Volky” y luego se deslizó hacia el pavimento. También el Sr. Dávila declaró que es inspector de casinos para la C[í]a. de Fomento de Turismo. Había salido de su trabajo en el Hotel Condado Holiday Inn a eso de las 10:00 de la noche y afirmó que no se sentía mal ni cansado.
12. El policía que investigó el accidente fue el Pol. José Luis Díaz. Declaró que recibió una llamada sobre la ocurrencia del accidente y se personó al lugar. Cuando llegó al sitio, la ambu-lancia ya había transportado a la menor accidentada hasta el Hospital, pero el Sr. Dávila se encontraba en el [ájrea. Nos declaró el Pol. Díaz que el carro Volkswagen del co-deman-dado se encontraba en dirección de norte a sur en la Calle *369# 10 de Villa Nevárez y que le informaron que dicho automóvil no había sido movido. Informó también que el [á]rea donde ocurrió el accidente no estaba completamente clara y que a la orilla de la acera que queda al lado del carril por donde transi-taba el Sr. Dávila, habían [sic] árboles que impedían la visibili-dad pues arrojaban mucha sombra. (Énfasis suplido.) Exhibit 4, págs. 5-10.
En sus conclusiones de derecho añadió lo siguiente:
En este caso, se nos mostraron unas fotografías de la Calle # 10 y el croquis a que nos referimos (Exh. II). La apariencia de la Calle # 10 es de una v[í]a recta, amplia y con clara visibi-lidad a pesar de que la acera contigua al parque está bordeada de arbustos. Entendemos que el demandado debió haber divi-sado a los lejos a la jovencita, pues de la prueba surge que ella, al cruzar, sí vio el carro de frente a cierta distancia de ella cuando cruzaba por encima de la alcantarilla.
2. Las disposiciones antes mencionadas de la Ley de Ve-hículos y Tránsito, vistas en conjunto, establecen un deber ineludible del que conduce vehículos de motor por las vías pú-blicas de nuestro país, de evitar conducir con voluntario y ma-licioso desprecio por la seguridad de personas y propiedades así como el tomar precauciones para no arrollar a los pea-tones. Aun asumiendo, a base de lo declarado por la joven Molina Caro, que ella no calculó adecuadamente la distancia a la que el carro estaba de ella, no podemos olvidar que el deman-dado Sr. Dávila Parrilla transitaba por las inmediaciones de un parque iluminado donde se llevaba a cabo un juego. Por lo menos, debió haber asumido que habían personas en el [á]rea. La prueba no nos indica que hubiese venido a alta velocidad, pero sí que conducía con descuido, y negligencia y que no tomó en consideración la existencia del parque, el hecho obvio de que se estaba allí jugando y la fuerte posibilidad de pea-tones en las inmediaciones, especialmente jóvenes.
Al momento de ocurrir el accidente que aquí nos ocupa, Li[z]a tenía 17 años de edad. Era miembro del equipo de “volleyball” de su escuela y se mantenía activa en otros deportes, lo que presupone que estaba en buenas condiciones físicas, ágil y saludable. Su aprovechamiento académico era satisfac-*370torio y a pesar del accidente y los trastornos subsiguientes a éste, pudo terminar su año escolar. A base de la misma decla-ración que nos prestó entendemos que Li[z]a, tuvo tambi[é]n cierto grado de responsabilidad por el accidente. Nos dijo que vió de lejos el carro del Sr. Dávila. Debió haber apresurado el paso para terminar de cruzar la calle, en previsión de que el conductor viniese distraído y ajeno a su presencia, como en-tendemos sucedió. Su edad y las condiciones que ya hemos señalado nos inclinan a concluir que incurrió en negligencia en un 25%. Exhibit 4, págs. 16-20.
Con apoyo en tales determinaciones el tribunal de instan-cia dictó sentencia que condena a la parte demandada al pago de $40,000 para la codemandante Elizabeth Molina Caro por sus daños. De esa cantidad se le descontó $1,000 a tenor con la See. 8 de la Ley de Protección Social por Acci-dentes de Automóviles, Ley Núm. 138 de 26 de junio de 1968 (9 L.P.R.A. see. 2008). Del remanente se le dedujo el 25% de negligencia que le imputó a la codemandante Molina Caro. A la madre, señora Caro, se le concedió la cantidad de $10,000.00 por sus sufrimientos y angustias mentales más $550 de gastos médicos incurridos por ella. Se impuso, además, al demandado el pago de $3,000 en concepto de ho-norarios de abogado.
Acude ante nos el demandado para hacer los siguientes señalamientos de errores:
A) Primer Señalamiento de Error:
Erró el Tribunal de Instancia en imputarle negligencia a la parte demandada recurrente o en la alternativa, erró en su determinación de imputarle solamente un veinte y cinco por-ciento (25%) de negligencia comparada a la co-demandante Elizabeth Molina Caro.
B) Segundo Señalamiento de Error:
Erró el Tribunal de Instancia en la cuantía de la compensa-ción concedida a las co-demandantes Elizabeth Molina Caro y Genoveva Caro.
*371C) Tercer Señalamiento de Error:
Erró el Tribunal de Instancia en la imposición de honora-rios de abogado a ser pagados por la demandada. Solicitud de revisión, pág. 4.
Examinada la solicitud de revisión y su apéndice emi-timos resolución en la que se ordenaba a la parte recurrida que mostrara causa por la cual no debíamos expedir el auto, modificar la sentencia recurrida que aumenta el por ciento de responsabilidad por negligencia atribuida por el tribunal de instancia a la recurrida Elizabeth Molina Caro y, así modi-ficada, confirmarla. La parte recurrida ha comparecido.
) — i l-H
La posición del demandado y recurrente, “a los efectos de que entendemos que no hubo negligencia del codemandado Manuel Dávila Parrilla”, está fundada principalmente en “el hecho de que no existió ninguna scintilla de prueba, a los efectos de que el codemandado Manuel Dávila Parrilla al mo-mento de ocurrir los hechos, estaba violentando alguna de las leyes de tránsito del Estado Libre Asociado de Puerto Rico, y aún más, de la propia sentencia se desprende el hecho de que no hubo prueba de que el demandado conducía a alta velocidad. Véase Exhibit 4, pág. 17. No tiene razón.
Es abundante nuestra jurisprudencia sobre el deber de cuidado que deben observar los conductores de vehículos de motor cuando transitan por las vías públicas. Aflora inequívoca de nuestra jurisprudencia la norma de que un conductor de vehículo de motor debe ser particularmente cuidadoso cuando se aproxima a un lugar donde se encuentren menores, medido por el mayor peligro involucrado, en vista de que éstos tienen una reducida capacidad de reflexión, que actúan de acuerdo con sus instintos e impulsos infantiles o juveniles. En el cumplimiento de ese deber, el conductor debe mantenerse alerta en todo momento y obser-
*372var la debida vigilancia hacia ellos. El deber de mantener tal vigilancia implica ver todo lo que está a plena vista o que pudo haber sido visto en la dirección en que viaja, mediante el ejercicio de cuidado razonable. Díaz v. Stucker Motor Co., 74 D.P.R. 519 (1953); Álvarez v. Hernández, 74 D.P.R. 493 (1952). Debe advertirse que tal deber de vigilancia se ex-tiende no sólo hacia el frente, sino también oblicuamente. El conductor debe estar alerta a la presencia de menores den-tro de su visibilidad periférica o lateral. Figueroa v. Picó, 69 D.P.R. 401 (1948). El hecho de dar cumplimiento a todas las disposiciones de ley aplicables como lo son la velocidad, obe-decer las señales, etc., no exime al conductor de ejercer un grado de cuidado que le permita anticipar razonablemente la probabilidad de un accidente, Álvarez v. Hernández, supra, especialmente cuando se trata de un lugar donde transitan niños, al existir, pues, circunstancias especiales en las que el mero cumplimiento de las normas escritas no constituye sufi-ciente precaución.
En este caso como el accidente ocurrió en una calle conti-gua a un área recreativa en donde hay un parque de softball y una cancha de baloncesto, en cuyo sitio y hora había jó-venes jugando y compartiendo, el deber de cuidado y previsi-bilidad se acrecenta. No podemos acoger los argumentos del recurrente según los cuales él no fue negligente en ningún caso. El propio recurrente declaró que vió como un “bulto”, el “celaje” de algo que salía de entre los arbolitos hacia la carretera. Si se hubiera detenido, como alega haberlo hecho, en ese momento, no hubiese impactado a la menor.
Sin embargo, convenimos con el recurrente de que dadas las circunstancias de la carretera, “el área donde ocurrió el accidente no estaba completamente clara”, “había árboles que impedían la visibilidad pues arrojaban mucha sombra”, y la edad de la menor, la demandante Molina Caro fue negligente en un grado mayor al 25% cuando intentó cru-*373zar la calle, a pesar de que sabía que se aproximaba un ve-hículo de motor. A una adolescente de 17 años sí puede impu-társele responsabilidad por sus actos. A esa edad tiene la prudencia, atención y discreción para evitar colocarse en si-tuaciones de peligro para su seguridad y se le requiere que cumpla con las normas de conducta que es razonable esperar de un adulto. En Colón Alvarado v. Corp. Mpal. de Barran-quitas, 93 D.P.R. 63, 65-66 (1966), señalamos:
Ahora bien, el relato que hemos hecho del accidente señala que el joven lesionado fue imprudente al colocarse en una si-tuación de peligro. No se trata de un niño de tierna edad sino de un mozalbete de 16 años que conocía y estaba familiarizado con la forma en que funcionaba el tractor.
Este tribunal ha reconocido que existen muchos peligros, tales como el fuego, el agua o la altura, los cuales, en circunstancias normales, razonablemente se anticipa que sean cabalmente comprendidos y conocidos por cualquier niño que tenga suficiente entendimiento. Díaz Colón v. Autoridad de Tierras, 96 D.P.R. 42 (1968); Vargas Rodríguez v. Fuentes Fluviales, 86 D.P.R. 104 (1962). En Díaz Colón v. Autoridad de Tierras, supra, pág. 46, señalamos que “[ciertamente un niño de trece años y medio reconoce el peligro que esos elementos envuelven para la vida humana”. La demandante Molina Caro, a los 17 años de edad, acostumbrada a cruzar carreteras, debió prever el peligro de lanzarse a cruzar una calle a sabiendas de que se aproximaba un automóvil, y debió haber reconocido, identificado y entendido el riesgo o peligro particular involucrado en la situación y aun así decidió asumir tal riesgo o peligro. La totalidad de los hechos y el balance más racional, jurídico y justiciero aconseja que modifiquemos la sentencia imponiéndole el sesenta por ciento (60%) de negligencia a Elizabeth Molina y el cuarenta por ciento (40%) al conductor. Esta proporción se ajusta más a la realidad del caso y resulta más razonable que la expuesta en la sentencia de instancia.
*374III
La cantidad concedida a la codemandante madre de la menor no tiene que ser reducida. Este tribunal ha resuelto que “no puede reducirse la indemnización concedida a un de-mandante a base de la negligencia contribuyente en que in-curriera otro codemandante como causa de un accidente, a menos que la negligencia de este último pudiera imputarse al primero”. (Énfasis suplido.) Torres Pérez v. Medina Torres, 113 D.P.R. 72, 79 (1982). Véanse: Flores v. F. & J.M. Carrera, Inc., 83 D.P.R. 332 (1961); Ramos Acosta v. Caparra Dairy, Inc., 113 D.P.R. 357, 370 (1982). Aquí no hubo prueba de negligencia de la madre. La negligencia de la hija menor no puede imputársele a ella.
Al así resolver reiteramos la norma sentada en Torres Pérez v. Medina Torres, supra, donde expresamente re-vocamos la norma contraria establecida en Quintana Martínez v. Valentín, 99 D.P.R. 255 (1970). Nos persuade, aparte del razonamiento expuesto en Torres Pérez v. Medina Torres, supra, el siguiente análisis del tratadista H.M. Brau Del Toro en su obra Los daños y perjuicios extracontrac-tuales en Puerto Rico, San Juan, Pubs. J.T.S., 1987, Vol. II, Cap. IX, págs. 557-559, de la cual citamos el siguiente len-guaje:(2)
Fundándonos en las sentencias posteriores de Castro v. Supermercad[o] de Descuentos, 99 D.P.R. 851 (1971); Security Ins[.] Co. v. Tribunal Superior, 101 D.P.R. 191 (1973), y Torres Pérez v. Colón García, 105 D.P.R. 616 (1977)[,] y muchas otras —en los que el Tribunal Supremo hace expresiones que confirman la norma tradicional sobre la responsabilidad ínte-gra de los cocausantes solidarios—, hace varios años expre-samos que, a nuestro juicio, la doctrina clásica continuaba *375vigente y que la regla de Quintana Martínez v. Valentín[, 99 D.P.R. 255 (1970)] era una norma especial, limitada en su aplicación a las circunstancias del mismo.
Posteriormente, en Torres Pérez v. Medina Torres[, 113 D.P.R. 72 (1982)], el Tribunal Supremo revocó el citado caso de Quintana Martínez v. Valentín, [supra] al resolver que la negligencia de la madre de una niña víctima de un accidente no es imputable a la niña ni a su padre, quien no estaba pre-sente en el lugar de los hechos, por lo que no procede rebajar las cuantías de las indemnizaciones concedidas a éstos. No obstante, habiendo la madre de la niña faltado a su obligación de vigilarla adecuadamente y habiendo por tanto contribuido de manera eficiente a la ocurrencia del accidente, el Tribunal adjudicó en un 50% la negligencia concurrente de la madre y redujo proporcionalmente la indemnización de ésta. En el es-colio 1 de la Opinión el Tribunal expresó que el caso Quintana Martínez v. Valentín, [supra], en cuanto se aparta de esta norma, debe considerarse revocado.
La madre de una niña de cuatro años le permitió a ésta cruzar sola la calle para comprar un mantecado de un vende-dor ambulante. La niña fue arrollada por el vehículo de motor en que se vendían los mantecados. Sufrió serios daños. El Tribunal Superior responsabilizó totalmente por el accidente y los daños correspondientes al expendedor de mantecados. Concedió daños de $35,000 para la niña y $5,000 para cada uno de sus padres por angustias mentales. La parte demandada recurrió al Tribunal Supremo en procedimiento de revisión alegando que la prueba no estableció la conclusión del [tribunal de instancia de que el accidente se debió a la negligencia del conductor del vehículo al no ejercer el debido cuidado y prudencia al reiniciar su marcha después de servirle el mante-cado a la niña; que la causa del accidente debió atribuirse a la negligencia de la madre y que debieron deducirse los $1,000.00 de la indemnización concedida a la víctima conforme a la Ley de Protección Social sobre Accidentes de Automó-viles, 9 L.P.R.A. [sec.] 2058(3)(b).
En cuanto a la negligencia del conductor del vehículo con-cluyó el Tribunal que las circunstancias en que se encontró a la niña entre las ruedas delanteras y traseras del vehículo, las lesiones que sufrió, y el hecho de que el vehículo permaneció *376todo el tiempo con su motor encendido no permiten otra infe-rencia que la conclusión del [tjribunal de instancia de que el accidente se produjo al reiniciar la marcha el vehículo. Señala el Tribunal Supremo que un vehículo expendedor de mante-cados es especialmente atractivo a los niños. El conductor en este caso le vendió un mantecado a la niña que a su corta edad no podía percatarse del peligro que entrañaba colocarse cerca de las ruedas del vehículo. Consciente de su presencia en las cercanías del vehículo, su conductor tenía el deber de asegu-rarse antes de reiniciar la marcha que la niñita estaba fuera del alcance de sus ruedas. Véanse Rivera Matos v. Amador, 86 D.P.R. 856 (1962), y Castro v. González, 58 D.P.R. 368 (1941).
En cuanto a la conducta de la madre de la niña, concluyó el Tribunal Supremo que ésta faltó a su obligación de vigilarla debidamente y su actitud permisiva al dejarla cruzar la calle sola, no obstante su corta edad, para acercarse al vehículo de motor, contribuyó de manera eficiente a la ocurrencia del acci-dente. El Tribunal Supremo determinó que la negligencia con-currente de la madre corresponde a un 50% de la negligencia que produjo el accidente.
En cuanto a la imputación a la niña de la negligencia de la madre, expresó el Tribunal Supremo que a una niña de cuatro años de edad no puede imputársele responsabilidad por sus propios actos ya que a esa edad una niña no tiene “la pruden-cia, atención y discreción” para evitar colocarse en situaciones de peligro para su seguridad, y “no se le requiere que cumpla con las normas de conducta que es razonable esperar de un adulto”. Torres Trumbull v. Pesquera, 97 D.P.R. 338 (1969); [Hernández v. Acosta], 64 D.P.R. 171 (1944). Véanse[,] además [,] los antes citados casos de Rivera Matos v. Amador, y Castro v. González. Añadió el Tribunal Supremo que tampoco puede imputársele a un niño la negligencia de sus padres. En nuestro Derecho, los casos de responsabilidad vicaria, esto es, la de aquéllos a quienes se puede imponer responsabilidad por la culpa o negligencia de otros, están taxativamente enume-rados en el Art. 1803 del Código Civil, 31 L.P.R.A. [see.] 5142. La doctrina estima unánimemente que dicha enumeración es taxativa y no a título de mero ejemplo. Asimismo, en el Dere-cho angloamericano se ha abandonado la norma —“regla bár-bara” como la llama Prosser— que por mucho tiempo impidió *377que un niño fuera indemnizado por culpa o negligencia del de-mandado si su padre o madre contribuyó al accidente con su propia culpa o negligencia. Esta norma ha sido abolida en todos los estados de la Unión con excepción de Maine, por estatutos o por decisiones jurisprudenciales, y aun en Maine, señala Prosser, no parece probable que sobreviva mucho tiempo. Añade el Tribunal Supremo que la doctrina de negli-gencia contribuyente que estuvo vigente en Puerto Rico du-rante muchos años luego de ser adoptada jurisprudencial-mente, y que nunca debió tener vigencia aquí pues nuestro Derecho de daños es de estirpe civilista y no angloamericana, fue derogada estatutariamente por la Ley Núm. 28 d[e] 9 de junio de 1956 al enmendarse el Art. 1802, del Código Civil incorporando en este precepto la doctrina de negligencia com-parada o concurrencia de culpas, la que es harto conocida del Derecho Civil. Añadimos nosotros que es necesario notar, como implica la Opinión, que en el Derecho angloamericano el impedimento a que el niño fuera indemnizado —la llamada “regla bárbara”— surgía por el efecto combinado de la doc-trina de negligencia imputada unida a la de negligencia con-tribuyente —según la cual un demandante que hubiese incurrido en algún grado de negligencia concurrente, por in-significante que éste fuese, estaba impedido de obtener in-demnización— y no exclusivamente por efecto de la doctrina de negligencia imputada.
Añade el Tribunal Supremo que tanto bajo el Derecho Civil como bajo el Derecho angloamericano la negligencia de la ma-dre al descuidar su deber de vigilancia sobre su hija no puede perjudicar el derecho de ésta de ser resarcida por los daños sufridos. Siendo solidaria la obligación de los co-causantes del daño, los demandados-recurrentes vienen obligados a in-demnizar a la niña por la totalidad de sus daños.
El Tribunal Supremo concurre con el análisis hecho en Flores v. F[.] & J.M. Carrera, Inc., 83 D.P.R. 3[3]2 (1961), en cuanto a que no puede reducirse la indemnización concedida a un demandante a base de la negligencia contribuyente en que incurra otro co-demandante como causa de un accidente, a menos que la negligencia de este último pudiera imputarse al primero. En dicho caso, al ratificar la norma de que la negli-*378gencia del conductor de un vehículo no es imputable a su pasa-jero, se resolvió por el Tribunal Supremo que éste tenía dere-cho a ser resarcido por la aseguradora del otro vehículo en la totalidad de los daños por él sufridos, dada la solidaridad de la obligación entre los cocausantes del daño, independiente-mente de que la indemnización correspondiente al conductor del vehículo en que viajaba fuera reducida en proporción a su negligencia contribuyente. La misma regla aplica en este caso.
Además, el Tribunal determinó que siendo la niña la víctima del accidente deberá deducirse de su indemnización por daños personales la cantidad de $1,000.00, de conformidad con la Ley de Protección Social por Accidentes de Automóviles.
Añade dicho comentarista que:
Respetuosamente creemos que la Opinión del Tribunal Supremo en este caso sostiene la posición que hemos expuesto en párrafos anteriores en torno a la norma adoptada en Quintana Martínez v. Valentín, [supra], la que, como hemos visto, debe considerarse revocada. Sin embargo, es necesario desta-car que existen otros problemas jurídicos que derivan de la situación de hechos y de Derecho del caso que examinamos. Deberá tenerse en cuenta que habiendo el Tribunal Supremo concluido que el demandado y la madre de la niña fueron coau-tores solidarios del evento dañoso, incursos en un 50% de la negligencia cada uno, y habiendo dicho demandado (o su ase-guradora)'pagado la totalidad de la sentencia, puede éste, bajo las disposiciones del Art. 1098 del Código Civil y al amparo del cuerpo de jurisprudencia vigente que reconoce el derecho a nivelación o contribución, iniciar acción civil judicial contra la madre de la niña dentro del término de un año de la fecha en que la sentencia del Tribunal Supremo advenga final y firme, reclamando de ésta un 50% de las indemnizaciones que tuvo que pagar a la niña y al padre de ésta. Nótese que ésta no sería una acción en daños de la niña ni del padre contra la madre y esposa, la que estaría impedida por la doctrina que rechaza acciones en daños entre los miembros del círculo ín-timo de la familia. Véase el capítulo XIV de esta obra. (Énfasis en el original.)
*379En cuanto a este último aspecto hemos resuelto que el derecho de nivelación puede ser invocado y utilizado dentro del mismo pleito. Ramos Acosta v. Caparra Dairy Inc., 116 D.P.R. 60, 62-64 (1985).
Hemos ponderado con sumo cuidado los criterios contra-rios expuestos por los ilustrados jueces disidentes. Aunque respetables, somos de opinión que no hay fundamento jurí-dico para revocar, alterar, modificar o distinguir la doctrina sentada en Torres Pérez v. Medina Torres, supra, y en las dos opiniones Ramos Acosta v. Caparra Dairy, Inc., supra, y Ramos v. Caparra Dairy, Inc., 116 D.P.R. 60 (1985). Esti-mamos que en las mismas decisiones se sigue una correcta interpretación del derecho aplicable.(3)
El disenso parte de una premisa equivocada. En Torres Pérez v. Medina Torres, supra, el Tribunal se enfrentó a dos situaciones de hechos y de derecho distintas e indepen-dientes entre sí. Nos explicamos.
En primer lugar, allí consideramos y resolvimos el efecto de la relación de la madre y la hija, y cómo su participación en los hechos afectaba sus respectivos derechos a ser com-pensados. A esos efectos resolvimos que:
No puede tampoco imputársele al niño la negligencia de sus padres. Los casos de responsabilidad vicaria, es decir, la de aquellos a quienes se puede imponer responsabilidad por la culpa o negligencia de otros, están taxativamente enumerados en el Art. 1803 del Código Civil, 31 L.P.R.A. see. 5142. La doctrina estima unánimemente que dicha enumeración es taxativa y no a título de mero ejemplo. C. Rogel Vide, La Res-ponsabilidad civil extracontractual en el Derecho español, Editorial Civitas, S.A., 1977, pág. 127; J. Puig Brutau, Funda-mentos de Derecho Civil, Barcelona, Ed. Bosch, 1956, T. II, *380Vol. II, pág. 687; J. Castán, Derecho Civil Español, Común y Foral, 1977, T. 4, pág. 908. Puig Brutau, op cit, dice que dicha enumeración es una “precisión, en serie cerrada”. Y Castán, op. cit., refiriéndose al Art. 1.903 del Código Civil español, equivalente al 1803 del nuestro dice:
“El texto del art. 1.903, en su apartado 1°, al aludir a un deber de responder por los actos de otras personas, da a entender que para que exista esta responsabilidad se re-quiere una declaración del legislador y que, consiguiente-mente, los supuestos establecidos por los siguientes apartados de este mismo artículo son limitativos y no pue-den aplicarse a casos diversos.” (Enfasis suplido.)
En el Derecho angloamericano, bajo la doctrina de negli-gencia contribuyente, se mantuvo por mucho tiempo la norma de impedir que un niño fuera indemnizado por daños sufridos por culpa o negligencia del demandado si su padre o madre contribuyó al accidente con su propia culpa o negligencia. Esta “regla bárbara”, como la llama Prosser, fue abolida en Inglaterra, Oliver v. Birmingham & Midland Omnibus Co., 1 K.B. 35 (1933), y ha sido abolida en todos los Estados de la Unión, con excepción de Maine, por estatutos o por decisiones jurisprudenciales. Aun en Maine, sigue señalando Prosser, no parece probable que sobreviva mucho tiempo. Prosser, Law of Torts, 4ta. ed., Sec. 74, pág. 490.
La doctrina de negligencia contribuyente, que estuvo vi-gente en Puerto Rico durante muchos años, fue derogada es-tatutariamente por la Ley Núm. 28 de 9 de junio de 1956 al enmendarse el Art. 1802 del Código Civil para añadirle que “La imprudencia concurrente del perjudicado no exime de responsabilidad, pero conlleva la reducción de la indemniza-ción”. Véase Torres Trumbull v. Pesquera, supra, en las págs. 347-348. La doctrina de negligencia contribuyente, adoptada jurisprudencialmente, nunca debió tener vigencia aquí, pues nuestro Derecho de daños es de estirpe civilista y no angloa-mericana. Véase Ramos v. Carlo, 85 D.P.R. 353, 365-369 (1962). La doctrina de negligencia comparada o concurrencia de culpas, introducida por la enmienda al Art. 1802, es doc-trina harto conocida del Derecho civil. Consúltense Rogel Vide, op. cit, pág. 91; Gullon, Contratos en especial — Respon-sabilidad extracontractual, Madrid, 1968; Puig Brutau, op. cit, T. II, Vol. II, pág. 686 y las citas que allí hace de Castán y *381de Pérez González y Alguer; J. Santos Briz, El Derecho de daños, Madrid, Ed. Rev. de Derecho Privado, 1963, págs. 63-70; J.M. Manresa, Código Civil Español, 6ta. ed., Madrid, Ed. Reus, 1973, T. XII, pág. 857.
En síntesis, tanto bajo el Derecho civil como bajo el Dere-cho angloamericano, la negligencia de la madre al descuidar su deber de vigilancia de su hija no puede perjudicar el dere-cho de ésta de ser resarcida por los daños sufridos. Siendo solidaria la obligación de los co-causantes del daño, los de-mandados y aquí recurrentes vienen obligados a indemnizar a la niña por la totalidad de sus daños. Torres v. A.M.A., 91 D.P.R. 714, 717 (1965), y casos allí citados. Torres Pérez v. Medina Torres, supra, págs. 76-78.
Una vez resuelta esta primera interrogante es que consideramos cómo se afectaba el derecho del padre y esposo. A esos efectos señalamos y resolvimos que:
Examinemos el aspecto de imputabilidad de la negligencia de la madre de la niña a su esposo y padre de ésta.
En Robles Ostolaza v. U.P.R., 96 D.P.R. 583, 597 (1968), resolvimos que la indemnización que corresponde a uno de los cónyuges por concepto de daños y perjuicios físicos y morales es un bien privativo suyo. De ser ganancial, podría imputár-sele a la sociedad legal de gananciales la negligencia concu-rrente de la esposa. Pero no lo es. De no mediar otro vínculo de solidaridad entre el padre y la madre de la niña, como lo sería el hecho de que aquél hubiese contribuido en alguna forma a la ocurrencia del accidente, no puede imputársele res-ponsabilidad. Aquí, la prueba estableció que la niña estaba con su madre cuando se produjo el accidente. El padre no estaba allí. No puede imputársele negligencia concurrente con la ma-dre al permitir que la niña cruzara la calle sola y se acercase al vehículo en que se vendían mantecados.
El mero hecho de que exista un vínculo marital no justifica que el padre sufra una reducción en su compensación priva-tiva por actuaciones negligentes de su esposa, no consentidas por él.
La norma que permite imputar la negligencia de uno de los cónyuges al otro, por razón del matrimonio, ha sido abando-nada en casi la totalidad de las jurisdicciones norteameri-canas. Prosser, op. cit., pág. 489, señala:
*382“Otra vieja regla imputaba la negligencia contribuyente de un cónyuge al otro, por la sola razón de la relación marital. Su origen descansaba en la identidad legal entre la es-posa y el esposo en el Derecho común, que significaba que cada uno respondía de la negligencia del otro, y que el re-sarcimiento por uno de ellos beneficiaba al otro. En todos los estados las Leyes de Mujeres Casadas [Married Women’s Acts] hace tiempo que dieron por terminada esta identi-dad legal, y permiten que la esposa demande por daños personales en su propio nombre, sin unir a su esposo en la acción. Como resultado se considera a la esposa como un individuo separado, cuya negligencia no habrá de atribuirse a su esposo, ni la de él a ella, como en el caso de cualquier otra persona; y la imputación de negligencia contribuyente por razón del matrimonio y nada más ha desaparecido de la ley en la mayoría de las jurisdicciones. La única excepción se halla en el caso de una o dos jurisdicciones que, bajo la influencia del Derecho civil, consideran que la indemniza-ción por daños recobrable por uno de los cónyuges es un bien ganancial, y en consecuencia continúan imputando la negligencia del uno al otro para evitar que la parte negli-gente se beneficie, como parte de la comunidad ganancial, de su propia actuación dañosa.”
Como señaláramos, aunque en nuestra jurisdicción se consi-deran gananciales los bienes adquiridos durante la vigencia del matrimonio, la indemnización que corresponda a un cón-yuge por sus daños personales físicos y morales es un bien privativo suyo. Robles Ostolaza v. U.P.R., supra.
Concurrimos con el análisis hecho en Flores v. F. & J.M. Carrera, Inc., 83 D.P.R. 332 (1961), en cuanto a que no puede reducirse la indemnización concedida a un demandante a base de la negligencia contribuyente en que incurriera otro code-mandante como causa de un accidente, a menos que la negli-gencia de este último pudiera imputarse al primero. Allí la negligencia combinada de los conductores de dos vehículos causó daños a una persona-que viajaba como pasajero en uno de ellos. Éste y el conductor del vehículo en que viajaba de-mandaron a la aseguradora del otro vehículo. Al ratificar la norma de que la negligencia del conductor de un vehículo no es imputable a su pasajero, resolvimos que éste tenía derecho *383a ser resarcido por la aseguradora del otro vehículo en la tota-lidad de los daños por él sufridos, dada la solidaridad' de la obligación entre cocausantes del daño, independientemente de que la indemnización correspondiente al conductor del ve-hículo en que viajaba fuera reducida en proporción a su negli-gencia contribuyente.
La misma regla aplica aquí. La indemnización por los daños morales sufridos por la madre de la niña será reducida en pro-porción a su grado de negligencia, mas no así la indemnización que corresponde al padre, a quien no le es imputable la negli-gencia contribuyente de su esposa. Torres Pérez v. Medina Torres, supra, págs. 78-80.
Visto lo anterior, nos parece claro que la distinción que se pretende hacer entre éste y el caso de Torres Pérez v. Medina Torres, supra, parte de un análisis equivocado. La ra-zón de ser de la regla que allí sentamos no tenía una relación directa con la falta de imputabilidad de la menor. Lo que resolvimos es que el padre no puede ser afectado por la ne-gligencia contribuyente de la esposa y madre de la menor perjudicada. Analizada la misma sentamos la norma ade-cuada, justa y equitativa y procedimos a revocar la anterior de Quintana Martínez v. Valentín, supra.
En conclusión, en Torres Pérez v. Medina Torres, supra, resolvimos que como el padre no fue negligente ni respondía por los actos negligentes de su esposa, su compensación no debía ser afectada. Lo compensamos por los daños real-mente sufridos. En el caso ante nos, la madre demandante tampoco fue negligente ni responde por las actuaciones de su hija. Por esa razón también debe ser compensada por los daños realmente sufridos.
Es obvio que los precedentes y normas que adoptemos deben tener un resultado justo y equitativo. Pero no se nos ha convencido de que el precedente de Torres Pérez v. Medina Torres, supra, sea injusto e inequitativo. La opinión disidente da unos ejemplos que, a nuestro juicio, son desa-certados e irrealistas. Por ejemplo, señala lo siguiente:
*384Por el contrario, en la segunda situación de hechos antes señalada —aquella en que el “perjudicado directo” contribuye con su negligencia a la ocurrencia del daño por él sufrido— la causa de acción o derecho del “perjudicado indirecto” a reco-brar por sus daños se verá proporcionalmente afectada por el por ciento de negligencia en que incurrió el “perjudicado directo”; esto es, la suma de dinero en que sean valorados sus daños será reducida en el por ciento de negligencia en que incurrió el “perjudicado directo”. Dicho de otra forma, en esta clase de situaciones el derecho a resarcimiento que tiene el “perjudicado indirecto” depende del derecho que tenga el “perjudicado directo” por cuanto este último es un cocau-sante del daño. La prueba de la corrección de lo anterior-mente expresado está en que si el “perjudicado directo” resulta ser el cien por ciento responsable de la situación que dio lugar a la ocurrencia de sus daños, el “perjudicado indi-recto” no tendrá causa de acción alguna contra la otra persona envuelta en la situación. (Enfasis suplido y en el original.) Opinión disidente, págs. 402-403.
No podemos coincidir con la validez de esa analogía. Si el “perjudicado directo” es cien por ciento responsable, no en-tra en juego ninguna de las doctrinas bajo consideración. Cuando citamos de la opinión concurrente del Juez Asociado Señor Ortiz en Irizarry v. Pueblo, 75 D.P.R. 786, 799-816 (1954), lo que ocurre en esos casos es que:
Precisamente, en aquellos casos en que la negligencia del de-mandante es la única causa del accidente, no hay necesidad ni margen para invocar la doctrina de negligencia contributoria, ya que, en tal caso, el demandado nunca sería responsable, independientemente de la negligencia del demandante. James, ob. cit, 62 Yale L.J. 697.
Debemos distinguir aquellos casos en que se ha resuelto que un demandado no es responsable si él no ha sido en absoluto negligente o si ha mediado un suceso fortuito o imprevisible, o resultado de una emergencia súbita. Nuestro problema se re-fiere al caso en que ambas partes han sido negligentes, y en que la negligencia contribuyente de la víctima ha sido de me-*385ñor magnitud que la del demandado, y su participación en la c[au]sación del accidente ha sido menor que la del demandado. Es cierto que en varios casos el Tribunal Supremo de España ha resuelto que un demandado no responde cuando el mal se ha producido por causa directa imputable al perjudicado (sen-tencia de 13 de octubre de 1927), o cuando la negligencia del perjudicado es la causa mediata o inmediata del accidente. Sentencia de 6 de julio de 1918. Pero nuestro artículo 1802 (1902 de España), no se expresa en términos de causa directa o inmediata. No determina que un demandado es responsable solamente cuando su negligencia sea la causa inmediata o directa del daño. Se limita a decir que un demandado responde por el daño causado por él. [É]l puede causar cierta cuantía de daños aun si hubo otra causa más directa e inmediata. Su acto no deja de ser una causa por el hecho de la coexistencia de otra causa posterior en el tiempo y en el espacio. El artículo 1802 no exige que la actuación del demandado sea la única causa del accidente. Basta con que sea una causa que pro-duzca daño, y el daño que él debe reparar debe ser medido en proporción a la magnitud y grado de su causa, en la produc-ción del accidente. Ya hemos visto que, como cuestión de reali-dad física, un suceso puede ser ocasionado por distintas causas coexistentes. El propio Tribunal Supremo de España ha rechazado, con posterioridad a los casos citados, todos esos conceptos ñlosóñcos sobre “causa inmediata o directa”, “causa como condición necesaria antecedente” o “sine qua non” y “causa predominante y excluyente”, y ha resuelto que debe corresponder a los tribunales el determinar cuáles han sido las causas, como cuestión de hecho físico y real, y com-probar la aportación de cada causa, debiendo tener en cuenta los tribunales el pensamiento compensador de la ley al fijar la i[n]demnización. (Énfasis en el original.)
Por último, la experiencia demuestra que el ejemplo de casos en que se adjudique la responsabilidad del demandado en un mínimo de diez por ciento, no refleja la realidad adjudicatoria de los tribunales de instancia. Usualmente los por cientos son adjudicados en una proporción más realista. Para llegar a la determinación correcta hemos sen-*386tado pautas adecuadas. Brau Del Toro las resume en la forma siguiente:
Así, pues, para determinar la negligencia que corresponde a cada parte en casos de negligencia comparada es necesario analizar y considerar todos los hechos y circunstancias que mediaron en el caso, y particularmente si ha habido una causa predominante.
En cuanto a la importancia de los precedentes en relación a la determinación de la porción de la negligencia o la responsa-bilidad que en tales casos corresponde a cada parte, el Tribunal Supremo añadió lo siguiente:
“Precisa señalar además que en proceso de fijar los co-rrespondientes por cientos de responsabilidad a las partes concernidas por los daños sufridos, los tribunales deben te-ner presente las guías comparables con los hechos especí-ficos que tienen ante sí. Esto es, una vez determinada cuál es la correcta sucesión de eventos, los jueces de primera instancia deben hacer referencia a la doctrina jurispruden-cial con ánimo de compararlos con casos similares que ha-yan pautado la distribución equitativa de responsabilidad. De existir esos precedentes deben utilizarse como base; y deben honrarse siempre y cuando no se demuestre claro error en su contenido normativo o que en el caso en conside-ración intervienen circunstancias que lo distinguen de la ju-risprudencia normativa. Sólo así puede alcanzarse la meta de la jurisprudencia de ofrecer un tratamiento similar a los litigantes que se hallan en circunstancias similares. Véanse R.B. Capalli, Tort Damages in Puerto Rico, 46 Rev. Jur. U.P.R. 241, 299 (1977); R.E. Bernier, La Cuantía de los Daños, en Apuntes Legales, Puerto Rico, 1968, págs. 107-110. Véanse también J. Puig Brutau, La jurisprudencia como Fuente del Derecho, Barcelona, Bosch, 10951; R. David, Los Grandes Sistemas Jurídicos Contemporáneos, Madrid, Aguilar, 1969, págs. 100 et seq.
“Al menos dos opiniones de este Tribunal son ilustradoras en la resolución del presente caso. Estas son : Vda. de Dávila v. Fuentes Fluviales, 90 D.P.R. 321 (1964), y Rosario Crespo v. A.F.F., 94 D.P.R. 834 (1967).
“En Vda. de Dávila, ante, el operador de una máquina industrial murió por electrocución cuando una torre del *387aparato vino en contacto con alambres eléctricos de alto vol-taje. 90 D.P.R. a la pág. 323. Notamos allí que a la compañía suministradora de energía se le había requerido con alguna antelación que removiera las líneas eléctricas por cuanto se realizaba la construcción de un caserío —90 D.P.R. a las págs. 324-325 —y sostuvimos que la compañía proveedora actuó negligentemente al no tomar precauciones para redu-cir la peligrosidad en un área de construcción donde es usual la utilización de equipo de considerable elevación. 90 D.P.R. a la pág. 326. No obstante, resolvimos que la impru-dencia del perjudicado al operar la maquinaria conociendo la presencia del tendido y el consiguiente peligro que el mismo representaba, lo responsabilizaba en un ochenta por ciento de los daños sufridos. 90 D.P.R. a las págs. 328-329.
“Y, en Rosario Crespo, ante, impusimos alguna responsa-bilidad a la compañía suplidora de energía por no tomar precauciones y aumentar la elevación de sus cables eléc-tricos que discurrían por un área de construcción. 94 D.P.R. a la pág. 849. No obstante haber hallado responsabilidad, al igual que en Vda. de Dávila, redujimos a un veinte por ciento al advertir que los lesionados no tomaron precaución alguna para evitar que ciertos instrumentos de medición de considerable altura que utilizaban, vinieran en contacto con las líneas eléctricas que se hallaban a la vista y cuya presen-cia advertían. 94 D.P.R. a las págs. 848-849.
“Salta a la vista que la doctrina de Vda. de Dávila, ante, es de estricta aplicación a los hechos del caso ante nos, de-biendo, por tanto, privar sobre esta controversia los crite-rios allí expuestos. En éste, como en los dos casos citados precedentemente, la imprudencia de los lesionados, y su conducta irreflexiva, la responsabilizan preponderante-mente, y comoquiera que los hechos probados no ameritan distinguir este caso de los mencionados resolvemos que la negligencia concurrente de la compañía suplidora de elec-tricidad debe reducirse del treinta al veinte por ciento”.
Esta expresión normativa de nuestro Tribunal Supremo significa que en casos en que aplique la doctrina de negligen-cia comparada los tribunales de instancia deberán referirse a la doctrina jurisprudencial en busca de precedentes que com-prendan hechos similares a los del caso de autos, y ajustarse *388en la mayor medida posible a las pautas jurisprudenciales en cuanto a la distribución de la responsabilidad entre la parte demandada y la demandante.(4) Brau Del Toro, op. cit., Vol. I, págs. 412-413.
Los demás errores señalados por los recurrentes no fueron cometidos. Sin embargo, aunque no está planteado en el recurso, debemos señalar que el orden que siguió el tribunal de instancia al hacer las deducciones de la Autoridad de Compensaciones por Accidentes de Automóviles (A.C.A.A.) fue incorrecto. En Canales Velazquez v. Rosario Quiles, 107 D.P.R. 757, 775 (1978), resolvimos que:
forzoso es concluir que el cómputo a seguirse en caso de negli-gencia comparada es el de aplicar y calcular matemática-mente el por ciento de negligencia de la suma adjudicada en concepto de daños físicos y mentales, sin deducir en este ins-tante la exención de la ley que nos ocupa. Una vez obtenido ese resultado, procede entonces restar la deducción de $1,000.00. (Citas omitidas.)
Por lo que la exención de $1,000 provista por la ley de la A.C.A.A. debe ser computada de la manera siguiente:
*389Compensación concedida . A
Menos cantidad de negligencia comparada. -B
Total de la sentencia....C
Menos exención de la A.C.A.A....-D
Cuantía de la sentencia a ser pagada. E
Por las razones antes expuestas, la sentencia recurrida será modificada para rebajar la compensación que le co-rresponde a la menor demandante y deducir la cantidad de mil dólares ($1,000) en la forma antes expuesta y, así modi-ficada, se confirma.
El Juez Asociado Señor Rebollo López emitió opinión concurrente y disidente, a la cual se unen el Juez Asociado Señor Negrón García y la Juez Asociada Señora Naveira de Rodón.

 Dichos autores nos dan 261 ejemplos de casos en que hemos revocado nuestras propias decisiones: R.E. Bernier y J.A. Cuevas Segarra, Aprobación e Interpretación de las Leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. I, Cap. 22, págs. 161-189. Estos ejemplos nos demuestran que no po-demos convertirnos en esclavos del precedente.


 Véase H.M. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, San Juan, Pubs. J.T.S., 1986, Vol. I, págs. 415-417.


 La propia parte recurrente así lo admite, al exponer en su escrito de revisión que la negligencia comparada, según lo establece la jurisprudencia, no es aplicable a quien no puede imputársele negligencia. Solicitud de revisión, págs. 14-15.


 Criterio que en principio coincide con los del tratadista argentino J. Gol-denberg:
“Podemos concluir que más allá de los esquemas teóricos, los magistrados ponderan todas las circunstancias que rodean al hecho, tanto en materia de culpa-bilidad como de causalidad —que generalmente se presentan superpuestas en la prognosis del suceso— a fin de lograr una justa composición del resarcimiento. Al respecto, Machado ha dicho que los jueces tienen que pesar con prudente arbitrio la imprudencia de autor y damnificado, debiendo pronunciarse, en caso de duda, en favor de este último; porque entre el que daña a otro por negligencia de ambos, debe ser de mejor condición el ofendido, según la regla de derecho.” J. Golden-berg, La Relación de Causalidad en la Responsabilidad Civil, 3ra ed. rev., Buenos Aires, Ed. Astrea, 1984, pág. 172.